Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This Application has an effective filing date of 08/05/2020.	

Claim Status
Claims 1 and 2 are pending and under examination. Claims 3-25 are canceled. The amendment filed on 05/31/2022 in response to the Non-Final office Action of 03/24/2022 is acknowledged and has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 Action Summary
Claims 1 and 3 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al., Journal of Cancer Therapy, 2015, 6, 322-333 are withdrawn in light of the claim amendment.  
Claims 1-11 rejected on the ground of non-statutory double patenting as being un-
patentable over claims 1-19 of U.S. Patent No. 9,089,570. Although the claims at issue are not
identical, they are not patentably distinct from each other are withdrawn in light of the disclaimer filed on 05/31/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the effective amount, formulation type and route of administration of the pharmaceutical composition are determined as appropriate to the condition of the human patient and to the phenotype of the COVID-19 disease in the human patient. The claim also recites the pharmaceutical composition further comprises a pharmaceutically acceptable carrier and the effective amount of carboxyamidotriazole orotate is a once daily dose of carboxyamidotriazole orotate in the range of 50 mg/m2 to 1500 mg/m2 based on the body surface of the human patient. It is not clear whether the “once daily dose of carboxyamidotriazole orotate in the range of 50 mg/m2 to 1500 mg/m2 based on the body surface of the human patient as the effective amount” is one of the structural features of the pharmaceutical composition or the condition of the human patient and to the phenotype of the COVID-19 disease in the human patient. In other words, effective amount, formulation type, and route of administration are limited to the condition of the human patient and to the phenotype of the COVID-19 disease in the human patient, and not the pharmaceutical composition. The effective amount claimed is interpreted to be limited to the patient population, and not the pharmaceutical composition. 
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor, Journal of Cancer Therapy, 2015, 6, 322-333 as evidenced by Darmokoesoem, Results in Physics 7 (2017) 2979–2989.
Taylor teaches a pharmaceutical composition of a once daily dose of 50 mg/m2
(effective amount) of carboxyamidotriazole orotate orally (route of administration in a capsule (formulation type) for the treatment of advance solid tumors, see Abstract. The teaching of capsule necessarily implies the inclusion of a pharmaceutical carrier as evidenced by Darmokoesoem because Darmokoesoem teaches drug delivery carrier commonly known and has a lot of use is the capsule shell. (See page 2980; left column, second paragraph.) The 50 mg/m2 taught by Taylor is a dose based on body surface area. 
Accordingly, the recitations of “the effective amount, formulation type and route of administration of the pharmaceutical composition are determined as appropriate to
the condition of the human patient and to the phenotype of the COVID-19 disease in the
human patient and the effective amount of carboxyamidotriazole orotate is a once daily dose of carboxyamidotriazole orotate in the range of 50 mg/m2 to 1500 mg/m2 based on the body surface of the human patient” of claim 1 does not limit the structural feature of the pharmaceutical composition. This limitation is not part of the structural features of the pharmaceutical composition claimed. They only structural feature that is required by the pharmaceutical composition is the carboxyamodotriazole orotate, whish is met by Taylor. 
Accordingly, the recitations “for treating SARS-CoV-2 infection and a phenotype of COVID-19 disease in a human patient” as recited in claim 1 and “wherein the phenotype of the COVID-19 disease comprises of the mild stage with minor and nonspecific symptoms, the moderate stage with pneumonia and localized inflammation requiring hospitalization or the severe stage with systemic hyper-inflammation and acute respiratory distress syndrome requiring critical care management” as recited in claim 2; these limitations are functional properties of the pharmaceutical composition. Since Taylor clearly teaches the pharmaceutical composition claimed as the only structural limitation of the pharmaceutical composition is carboxyamodotriazole orotate, the properties claimed are necessarily present. In the absence
of evidence to the contrary, the burden is on the applicant to prove that the claimed
pharmaceutical is different from that taught by the prior art and to establish patentable.
		Applicant’s argument and response to Applicant’s argument
	Applicant argues that Federal Food, Drug, and Cosmetic Act that discloses drug product means a finished dosage form, e.g., a tablet or capsules that contains a drug substance, generally, but not necessarily, in association with one or more other ingredients. The drug Product means a finished dosage form, e.g., a tablet or capsule that contains a drug 
carboxyamidotriazole orotate (CTO in a capsule and does not teach that PEG400 is a pharmaceutically acceptable carrier. To one skilled in the art, para [0092] teaches that CTO was dissolved in PEG400 (a solvent) to administer CTO in the liquid form by gavage to the mice. One skilled in the art would find it difficult or impossible to administer a drug product in a capsule form to six weeks old mice. 
	In response, Applicant’s argument is not persuasive. Specifically, nowhere the Drug Product cited by Applicant means a finished dosage form, e.g., a tablet or capsule that contains a drug carboxyamidotriazole orotate (CTO in a capsule and does not teach that PEG400 is a pharmaceutically acceptable carrier. Just because the Drug product means a finished dosage form, e.g., a tablet or capsules that contains a drug substance, generally, but not necessarily, in association with one or more other ingredients, does not mean the capsule taught by Taylor cannot have or does not have a pharmaceutically acceptable carrier. In fact, Darmokoesoem teaches drug delivery carrier commonly known and has a lot of use is the capsule shell. (See page 2980; left column, second paragraph.) Moreover, PEG-400 is disclosed in Karmali, and not Taylor. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over by Karmali (US2014/0200247A1) in view of Lu, Exp Ther Med. 2020 Aug; 20(2): 1455–1466, published online June 12, 2020 and Wang, J Leukoc Biol. 2020;108:17–41, published online June 13, 2020. 
Karmali teaches a pharmaceutical composition comprising an effective amount of an oral CTO (carboxyamidotriazole orotate) and PEG-400. (See paragraph [0086].) Oral meets route of administration. Moreover, Karmali teaches stated in terms of patient body Surface areas, usual dosages range from 0.1-300 mg/m2/day, commonly from 20-250 mg/m2/day, typically from 25-50 mg/m2/day. (See paragraph [0060].) The dose per day meets the limitation of once daily dose. Karmali further teaches a pharmaceutically acceptable carrier can be present. (See paragraph [0062].) Lastly, Karmali teaches the formulation or pharmaceutical composition may be formulated into pharmaceutical preparations for administration to mammals for prevention and treatment of primary and metastatic neoplasms, chronic myeloid leukemia, macular degeneration, retinopathies and other cell proliferative diseases. (See paragraph [0057].)
While Karmali does not teach the claimed effective dose of 50 mg/m2 to 1500 mg/m2 based on the body surface of the human patient, the dose of 20-250 mg/m2/day and from 25-50 mg/m2/day taught by Karmali overlaps with the claimed dose. Therefore, a person of ordinary skill in the art would have found it obvious to use the dose of 50-250 mg/m2/day of Karmali with the expectation to treat the variety of diseases taught by Karmali with success. 
Karmali does teach for treating SARS-CoV-2 infection and a phenotype of COVID-19 disease in a human patient” as recited in claim 1 and “wherein the phenotype of the COVID-19 disease comprises of the mild stage with minor and nonspecific symptoms, the moderate stage with pneumonia and localized inflammation requiring hospitalization or the severe stage with systemic hyper-inflammation and acute respiratory distress syndrome requiring critical care management” as recited in claim 2;
Lu teaches carboxyamidotriazole (CAI) decreased the production of nitric oxide via decreasing the LPS-stimulated expres-sion of inducible nitric oxide synthase, and downregulated both mRNA and protein expression levels of the cytokines tumor necrosis factor-α, interleukin (IL)-1β, and IL-6. CAI also significantly reduced the increased DNA-binding activity of nuclear factor (NF)-κB induced by LPS stimula-tion. With respect to the mechanisms involved on NF-κB activity, CAI exhibited suppression of the phosphorylation and degradation of the inhibitor of nuclear factor-κBα (IκB). (See Abstract and Table 1.)
Wang teaches clinical reports show that both mild and severe forms of disease result in changes in circulating leukocyte subset sand cytokine secretion, particularly IL-6, IL-1𝛽, IL-10, TNF, GM-CSF, IP-10 (IFN-induced protein10), IL-17, MCP-3, and IL 1ra. Not surprising, therapies that target the immune response and curtail the cytokine storm in coronavirus 2019 (COVID-19) patients have become a focus of recent clinical trials. (See Abstract.) Moreover, Wang teaches the most common symptoms observed in COVID-19 patients are malaise, dry cough, and high fever. Symptoms of diarrhea, hemoptysis, and headache are not uncommon.9Recently the Centers for Disease Control and Prevention (USA) expanded target symptoms of COVID-19 to include chills, repeated shaking with chills, muscle pain, headache, sore throat, and loss of taste or smell. Disease can be mild or progress toward dyspnea and/or hypoxemia, or even acute respiratory distress syndrome (ARDS) and septic shock, which then can lead to multiple organ dysfunction syndrome (MODS). (See page 18; left column; second paragraph.)
Therefore, a person of ordinary skill in the art would have found it obvious to use the pharmaceutical composition taught by Karmali to treat SARS-CoV-2 infection (COVID-19) and mild stage with minor and nonspecific symptoms and acute respiratory distress syndrome requiring critical care management in a human patient. One would have been motivated by the fact that Lu teaches carboxyamidotriazole (CAI) decreased the production of nitric oxide via decreasing the LPS-stimulated expres-sion of inducible nitric oxide synthase, and downregulated both mRNA and protein expression levels of the cytokines tumor necrosis factor-α, interleukin (IL)-1β, and IL-6, and also because Wang teaches cytokines such as tumor necrosis factor-α, interleukin (IL)-1β, and IL-6 are overproduced or elevated in COVID-19 patients and symptoms of COVID-19 such as mild stage with minor and nonspecific symptoms and acute respiratory distress syndrome requiring critical care management. One would reasonably expect the pharmaceutical composition of Karmali treat SARS-CoV-2 infection (COVID-19) and mild stage with minor and nonspecific symptoms and acute respiratory distress syndrome requiring critical care management in a human patient with success. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/             Primary Examiner, Art Unit 1628